
	

114 S842 IS: Intermountain West Corridor Development Act of 2015
U.S. Senate
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 842
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2015
			Mr. Heller (for himself, Mr. Reid, Mr. Flake, and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency Act of 1991 to extend Interstate Route
			 11.
	
	
		1.Short title
 This Act may be cited as the Intermountain West Corridor Development Act of 2015.
 2.FindingsCongress finds that— (1)Interstate Route 11 would significantly enhance for the Western United States—
 (A)commerce; (B)tourism;
 (C)international trade; (D)economic vitality; and
 (E)competitiveness on the global stage; (2)Interstate Route 11 would connect communities and economic systems in the States of Arizona and Nevada, including—
 (A)the 2 largest cities in the United States without an Interstate connection; (B)major trade hubs;
 (C)existing and future domestic and international deep-water ports; and (D)transcontinental roadways and railroad corridors;
 (3)Interstate Route 11 would improve safety and travel time in north-south corridors of the Western United States; and
 (4)the establishment of Interstate Route 11 from the State of Arizona-Mexico border through the State of Nevada and, ultimately integrating into existing high priority corridors of the National Highway System leading to the Canadian border, would enhance the economic vitality of the Western United States.
 3.Route designationSection 1105 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2031) is amended—
 (1)in subsection (c), by striking paragraph (68) (105 Stat. 2032; 119 Stat. 1213) and inserting the following:
				
 (68)The Washoe County Corridor and the Intermountain West Corridor shall generally follow— (A)in the case of the Washoe County Corridor, along Interstate Route 580/United States Route 95/United States Route 95A, from Reno, Nevada, to Las Vegas, Nevada; and
 (B)in the case of the Intermountain West Corridor, from the vicinity of Las Vegas extending north along United States Route 95, terminating at Interstate Route 80.; and
 (2)in subsection (e)(5)— (A)in subparagraph (A) (109 Stat. 597; 118 Stat. 293; 119 Stat. 1213), in the first sentence—
 (i)by inserting subparagraphs (A) and (B)(i) of subsection (c)(26), after (c)(20),; and (ii)by striking and subsection (c)(57) and inserting subsection (c)(57), and subsection (c)(68)(B); and
 (B)in subparagraph (C)(i) (109 Stat. 598; 126 Stat. 427), in the last sentence by inserting , and subsection (c)(68)(B), extending south from the vicinity of Wickenburg to Interstate Route 10 and continuing south toward the Tucson vicinity to the Nogales, Arizona region, establishing an international trade corridor by employing Interstates in existence on the date of enactment of the Intermountain West Corridor Development Act of 2015 or new alignments to be determined through appropriate studies, and extending north from the vicinity of Las Vegas along United States Route 95, following alignments to be determined by further study, terminating at Interstate Route 80, after subsection (c)(26).
				
